DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first slew drive" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “said controller” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a control system” in line 11 and “said controllers” in line 12. It is unclear if “a control system” recited in line 11 is the same as or different from “said controllers” in line 12.
Claim 1 recites “a control system” in line 11 and control components such as “said controllers”, “a global positioning system”, “positioning algorithm” in lines 12-13 and “at least one encoder” in line 11. It is unclear if “said controllers”, “a global positioning system” and “positioning algorithm” in lines 12-13 and “at least one encoder” in line 11 are part of the recited “a control system” or different from the recited “a control system”. For the purpose of this office action, “at least one encoder” and “global positioning system” are construed as controllers according to the block diagram in Fig. 8.
Claim 1 recites “the dual central vertical and rotational axis” in line 17. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “defining a rotational axis center of gravity for the support frame along the pole’s longitudinal axis detachably positioned from the second slew drive along the dual central vertical and rotational axis” in lines 15-17. It is unclear if “vertical and rotational axis” recited in lines 16-17 is the same as or different from “longitudinal axis” recited in lines 15-16 or “rotational axis” recited in line 15. The metes and bounds of the limitation cannot be determined as it is unclear how a longitudinal axis, which is an imaginary object, to be detachably positioned. 
Claim 1 recites “the integrated dual drive core unit enables support frame articulation in orthogonal orientation” in lines 18-19 and “the support is in parallel relationship therewith” in line 20. It is unclear “orthogonal orientation” relative to what reference, and “parallel relationship” to what reference. 
Claims 2-10 are rejected on the same ground as claim 1. 
Claim 2 recites “said dual rotatable axis center of gravity” in line 2. There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites “the dual slew drive’s central vertical axis” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the worm gear rotations of the slew drives” in lines 1-2. There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites “the drive-core unit” in lines 1-2. There is insufficient antecedent basis for the limitation in the claim. It is unclear if “the drive-core unit” is the same as or different from “a dual axis drive-core unit” recited in line 1.
Claim 10 recites “the one encoder” in lines 7-8. There is insufficient antecedent basis for the limitation in the claim. 
Claim 10 recites “a control system” along with control components such as “positioning controllers”, “processors, “a global positioning system” “an encoder”, “another encoder” and “a positioning algorithm” in lines 2-8. It is unclear if “positioning controllers”, processors”, “global positioning”, “an encoder”, “another encoder” and “a positioning algorithm” are parts of the recited “control system” or different from the recited “control system”. 
Claim 11 is rejected on the same ground as claim 10.
Claim 11 recites “the first motor” and “the second motor” in line 1. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2014/0174499, cited in U.S. Patent documents in IDS 3/5/2021) in view of Conger (US 2010/0089433), and Tilley et al. (US 2014/0196761, cited in U.S. Patent documents in IDS 3/5/2021), and alternatively further in view of Kuo (US 2012/0285506).
Regarding claim 1, Fitzgerald et al. discloses an elevated dual axis photovoltaic solar tracking assembly comprising:
an elongated pole (post 38, figs. 2-3 and 11) having by a proximal end and a distal end (see figs. 2-3), wherein the proximal end of the pole (38) is configured to for mounting to a foundation surface (see fig. 2, [0029], [0031]);
an integrated drive core unit removable attached (e.g. by fasteners 98 and 118, see fig. 3) to the distal end of the pole (or post 38, see figs. 2-3), and including:
a second slew drive (or first alignment mechanism 46, see figs. 2-3) removably secured to the distal end of the pole along the pole’s longitudinal axis (see figs. 2-3),
a first slew drive (or second alignment mechanism 60, figs. 2 and 4) removably secured directly to the second slew drive (46) along the second slew’s drive rotational axis (see fig. 5 as Fitzgerald et al. shows the bearing 88, outer tube 80 with lower flange 84 of the first slew drive - or mechanism 60 in fig. 4 – is secured directly to the inner tube 78 of the second slew drive – or mechanism 46 in fig. 3 – by fasteners 20);
a control system (or control unit 208, see figs. 1-2 and 11) operationally interfacing with the first slew drive and the second slew drive (see fig. 2, [0036], [0041] and [0044]), 
an encoder (204, figs. 2-3 and 6, [0035]) interfacing (or connecting) with the first slew drive (e.g. with the first alignment mechanism 46, see figs. 2-3 and 6)  (208, see [0036]) with another encoder (204a, shown in fig. 8, [0041]) interfacing the second slew drive (e.g. with the second alignment mechanism, see figs. 2 and 8) and the control system (208, see figs. 1-2 and 11), wherein the encoders are configured to work with a positioning algorithm (see [0036] and [0041]);
a movable frame (34, fig. 2) extending from the second the dual drive core unit (e.g. mechanism 46 and mechanism 60), having a central portion being secured to and driven by the first slew drive (or alignment mechanism 60), wherein the drive core unit enables articulation of the frame in orthogonal orientation (e.g. facing sunlight) with both the azimuth (e.g. around first axis 40, fig. 2) and elevation motion (e.g. around the axis 42, fig. 2) of the sun; and
at least one photovoltaic array (e.g. photovoltaic panel, panel with photovoltaic cells 302 shown in fig. 11, [0044]) carried by the frame in a parallel relationship (see figs. 2 and 11).
Fitzgerald et al. does not disclose the pole length to be at least 10 feet in length.
Conger discloses the height of the column supporting the solar panel to be 8-15 feet for the purpose of being located in area that may not be suitable for other construction purposes or may be used to fill in unusable spaced within a commercial or industrial area for less safety concern compared to overhead mounted solar panels and resulting in significant cost savings (see [0204]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the assembly of Fitzgerald et al. by using the pole having a length (or height) of 8-15 feet for the purpose of being located in area that may not be suitable for other construction purposes or may be used to fill in unusable spaced within a commercial or industrial area for less safety concern and resulting in significant cost savings as taught by Conger. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 10-15 feet of the range of 8-15 feet disclosed by Conger, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Fitzgerald et al. does not teach including a global positioning system.
Tilley et al. teaches attaching sensor box (255, fig. 2B, [0041]) and housing box (258, fig. 2B) for the tracker electronic (205, fig. 2A, [0041]) to the assembly (see figs. 2A-B), wherein the sensor box includes a global position system, GPS, to find proper compass direction to compensate for out of level alignment and for initial calibration (or global positioning system, [0054], claim 14). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the assembly of modified Fitzgerald et al. by incorporating the global positioning system, GPS, to find proper compass direction to compensate for out of level alignment and for initial calibration as taught by Tilley et al.
Modified Fitzgerald et al. discloses all the structural limitations of the assembly. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (assembly). In addition, recitation of how to mount the proximal end of the pole such as “for removable mounting to a foundation” is directed to an intended use of the pole of the assembly. Said recitations do not differentiate the pole from prior art. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The pole of Fitzgerald et al. is fully capable of mounted removably to the foundation surface, for example by using mounting bracket with bolts. The assembly of modified Fitzgerald et al. is also fully capable of being portable, e.g. being transported to the installation site.
Alternatively, modified Fitzgerald et al. does not explicitly disclose the proximal end is configured to removable mounting to a foundation surface, nor the assembly being portable.
 Kuo et al. discloses a tracking assembly, or solar tracker, can be mounted on a flat bed (80a, fig. 1) of a flatbed truck (80, fig. 1) to be mobile so as to dispose at any desired location for light absorbing purpose (see the last sentence of [0026]), wherein the pole (see vertical axle 20, figs. 1 and 2) is attached to a base with holes (see fig. 2).
It would have been obvious to one skilled in the art at the time of the invention to have removably attached the proximal end of the pole (or post 38) of Fitzgerald et al. to a base with holes for bolts so that the tracking assembly (or solar tracker) is a portable tracking assembly that can be mounted on a flat bed of a flatbed truck to be mobile as taught by Kuo et al., because Kuo et al. teaches such mobile tracking assembly would allow the tracking assembly to be disposed at any desired location for light absorbing purpose. Such modification would involve nothing more than an intended use of the tracking assembly. 

Regarding claim 2, modified Fitzgerald et al. discloses an assembly as in claim 1 above, wherein Fitzgerald et al. discloses the second slew drive (or alignment mechanism 46) causes the frame to rotate about a vertical axis (40, [0029]) along the pole’s longitudinal axis, and the first slew drive (or alignment mechanism 60) causes the frame to rotate about the horizontal axis (42, [0029]). As such, the dual rotatable axis center of gravity of the frame is maintained along the dual slew drive’s central vertical axis, e.g. axis 40, during both horizontal frame rotation plane and rotating the frame to a selected angle 0-90 with respect to the horizontal plane, or rotating about the axis 42.

Regarding claim 3, modified Fitzgerald et al. discloses an assembly as in claim 1 above, wherein Fitzgerald et al. discloses the second slew drive (or alignment mechanism 46) comprises a second worm gear (198, figs. 3 and 6, [0033]), the second slew drive being actuated by a second motor (48, figs. 2-3 and 6) to rotate the second worm gear (198) while transmitting torque to a second drive torque arm (or worm shaft 186) for rotating the frame to a desired angle between 0-360 degrees in the horizontal plane (or about axis 40 shown in fig. 2).

Regarding claims 4-5, modified Fitzgerald et al. discloses all the structural limitations of the claimed solar tracking assembly as in claim 1 above, wherein the control system controls the orientation of the photovoltaic panel (see claim 1 above). Tilley et al. also discloses the assembly (or tracker assembly 203) provides status information related to weather such as sunlight, wind speed or precipitation to tracker electronic to control the orientation/position of the photovoltaic array (see figs. 4A and 7, [0039], [0079-0080]). Recitations of how to operate the solar tracking assembly, such as orienting the photovoltaic array to a horizontal stowed position during night or upon receiving a signal from an anemometer system that supplies wind speed information in claim 4, and orienting the photovoltaic array to within 30 degrees of vertical stowed position upon receiving a signal from a snow detection system that supplies snow load information, are directed toward intended uses of the solar tracking assembly. Said recitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The solar tracking assembly of modified Fitzgerald et al. is fully capable of being operated as claimed, because Tilley et al. explicitly teaches controlling the solar tracking assembly based on sensing signals related to weather conditions such as wind speed, sunlight or precipitation. It is noted that night time is a sunlight sensing signal and snow is a precipitation signal.  

Regarding claim 6, modified Fitzgerald et al. discloses an assembly as in claim 1 above, wherein Fitzgerald et al. discloses the encoders monitor the rotation position of the slew drives around the axes (40 and 42) to a desired angular position (see [0035-0036] and [0041]), wherein the slew drives (or first and second alignment mechanism 46 and 60) include worm gears (198 and 198a, figs. 3-4, 6 and 8) and the stowed position is shown in figs. 2 and 11. In other words, Fitzgerald et al. discloses the encoders monitor the worm gear rotations of the slew drives to determine array rotation (e.g. angles of rotation) from a limit-switched position reset from the stowed position or on user reset (e.g. stowed position chosen by Fitzgerald et al. as shown in figs. 2 and 11).

Regarding claim 8, modified Fitzgerald et al. discloses all the structural limitations of the solar tracking assembly as in claim 1 above.
Recitation of how to operate the solar tracking assembly such as “the global positioning system verifies date, time, and location allowing an internal clock to track the position of the sun relative to the assembly and emitting a correlating positioning signal at a continuous predetermined time interval of time ranging from 5-10 minutes” in the instant claim is directed toward an intended use of the claimed solar tracking assembly. Said recitation does not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The solar tracking assembly of modified Fitzgerald et al. is fully capable of being operated as claimed, because Tilley et al. teaches detecting the position of the sun, GPS location (see [0054]) and operate the solar tracking assembly (or tracker) by routines that requires time/date stamp and GPS stamp in real time  (see [0056] and system log as shown in fig. 7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Fitzgerald et al. (US 2011/0126884) as applied to claim 1 above, and further in view of Anderson (US 2011/0241604).
Regarding claim 7, modified Fitzgerald et al. discloses an assembly as in claim 1 above.
Modified Fitzgerald et al. does not disclose the assembly comprising an electrical vehicle charging station and electrical charging outlets.
Anderson teaches using solar assembly for recharging an electric vehicle (see abstract) such that the assembly includes an electrical vehicle charging station and electrical charging outlets (see figs. 1-5 and 35-36) to enable recharging of electric vehicles at remote locations (see [0006] and [0008]).
It would have been obvious to one skilled in the art at the time the invention was made to have used the assembly of modified Fitzgerald et al. in claim 1 above for recharging an electric vehicle such that the assembly comprises an electrical vehicle charging station and electrical charging outlets to enable recharging of electric vehicles at remote locations as taught by Anderson. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Fitzgerald et al. (US 2011/0126884), and further in view of Luconi (US Patent 8,381,718).
Regarding claim 9, modified Fitzgerald et al. discloses a tracking assembly as in claim 1 above, wherein Fitzgerald et al. discloses the first and second slew drive (or mechanisms 60 and 46) is mounted on the distal end of the elongated pole (38) along the pole’s longitudinal axis (40, see figs. 2-3). Fitzgerald et al. also discloses components are fixed together by fasteners (see figs. 3-9). 
Modified Fitzgerald et al. does not explicitly teach including a mounting plate such that the first and second slew drives are secured directly to one another and to the mounting plate.
Luconi discloses using a mounting plate (or fork 140 and frame 138) to carry a first slew drive (or vertically arranged gear 162) and a second slew drive (or horizontally arranged gear 152) such that the first and the second slew drives (162 and 152) are directly secured to one another and to the mounting plate (see figs. 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the dual drive core unit of Fitzgerald et al. by incorporating a mounting plate such that the slew drives are directly secured to one another and to the mounting plate as taught by Luconi et al, because Luconi et al. teaches such mounting plate would carry, e.g. support, the slew drives. In addition, it would have been obvious to one skilled in the art at the time of the invention to have removably secured to slew drives and the mounting plates by fasteners, because Fitzgerald et al. explicitly teaches components are fixed together by fasteners. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2011/0126884) in view of Tilley et al. (US 2014/0196761).
Regarding claim 10, Fitzgerald et al. discloses a drive core unit for rotating the photovoltaic panel comprising:
a control system (or control unit 208, see figs. 1-2 and 11);
a first slew drive (or first alignment mechanism 46, see figs. 2-3 and 6) for rotation in the first axis (40, see figs. 2-3); 
a second slew drive (or second alignment mechanism 60, see figs. 2, 4 and 8);
an encoder (204, figs. 2-3 and 6, [0035]) interfacing with the first slew drive (46),
another encoder (204a, figs. 8, [0041]) interfacing with the second slew drive (60, figs. 2, 4 and 8);
a position algorithm (or rules, operating process performed by the control system 208 described in [0036] and [0041]);
wherein the control system (208) operationally interfacing with the first slew drive (46) and the second slew drive (60) and the encoders (204 and 204a, see figs. 2-4, 6 and 8, [0035-0036], [0041]), the encoders configured to work with the positioning algorithm and the control system to enable articulation of photovoltaic array (32, fig. 11) of the assembly is orthogonal orientation with the altazimuth motion of the sun (e.g. around horizontal axis 42 and around vertical axis 40 as shown in fig. 2).
Fitzgerald et al. teaches sensors such as positioning sensors (e.g. encoders) interfacing with the control system for controlling the position (see [0036] and [0041]).
Fitzgerald et al. does not teach including a plurality of controllers and processors, and a global positioning system interfacing with the control system. 
Tilley et al. teaches attaching sensor box (255, fig. 2B, [0041]) and housing box (258, fig. 2B) for the tracker electronic (205, fig. 2A, [0041]) to the assembly (see figs. 2A-B), wherein the sensor box includes GPS (or global positioning system, [0054], claim 14) and the tracker electronic (205) of a control system comprising a plurality of controllers (307, fig. 3A) and processors (or CPU 302 including at least one programed processor, fig. 3A, [0047]), positioning algorithm (or rules, or routine shown in fig. 3B) and encoder to work with the positioning algorithm (see encoder positioning described in [0038], or software/programs encoded on computer storage medium described in [0201-0202]). Tilley et al. teaches the sensors and the tracker electronic facilitate the electronic communication in controlling the assembly (or the tracker) such as control signals, information, etc… and transferring energy (see [0036-0041]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the assembly of modified Fitzgerald et al. by incorporating global positioning system sensor interfacing with the control system and a plurality of controllers and processors with to work with the corresponding positioning algorithm as taught by Tilley et al., because Fitzgerald et al. explicitly suggests including positioning sensors and Tilley teaches such incorporation would facilitate the electronic communication in controlling the assembly and transferring energy.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Fitzgerald et al. (US 2011/0126884) in view of Tilley et al. (US 2014/0196761), and further in view of Yan et al. (US 2006/0111214).
Regarding claim 11, modified Fitzgerald et al. discloses an assembly as in claim 10 above, wherein Fitzgerald et al. discloses drive mechanisms (or actuators) including first and second electric motors (48 and 48a, figs. 2-4) with planetary gears (see [0009-0012], [0032], claims 8 and 17).
Modified Fitzgerald et al. does not explicitly disclose each of the motors is a direct current motor.
Yan et al. teaches using a DC motor, or direct current motor, with a planetary gear (see figs. 1-5, [0003]) would increase operational steadiness and lower acoustic noise and vibration generated during operation ([0006]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used motors of direct current motors, e.g. DC motors, as taught by Yan et al. for the electric motors (48 and 48a) of Fitzgerald et al, because Yan et al. teaches using DC motor with planetary gear would increase operational steadiness and lower acoustic noise and vibration generated during operation. In addition, such modification would involve nothing more than use of known electric motor for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726